UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                                                          5/21/2021

                                                                     ORDER
       -against-
                                                                 18-CR-522 (ER)
Reynaldo Marrero,

                              Defendant.


       Upon the application of Reynaldo Marrero, by his attorney Michael Tremonte, Esq., for

an order authorizing the appointment of Noam Biale, Esq., an attorney with the firm Sher

Tremonte LLP, pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A;

       IT IS HEREBY ORDERED, that Noam Biale, Esq. is appointed to assist in the

representation of Reynaldo Marrero in the above-captioned matter, pursuant to the Criminal

Justice Act, 18 U.S.C. § 3006A, nunc pro tunc to December 1, 2020, and is authorized to bill at

the rate of one hundred and ten dollars ($110) per hour.


Dated: New York, New York
       May 21, 2021
                                             SO ORDERED.



                                             _________________________________
                                             Hon. Edgardo Ramos, U.S.D.J.




                                             This document was entered on the docket
                                             on____________________.
